Citation Nr: 1452108	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a sinus disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In July 2012, April 2013, October 2013, and May 2014, the case was remanded for further development.

FINDING OF FACT

The Veteran is not shown to have a diagnosis of a sinus disability.


CONCLUSION OF LAW

Service connection for a sinus disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in July 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  
During the April 2012 hearing, the undersigned identified the issue and suggested submission of certain evidence required to substantiate the claim.  The Veteran was also advised that it is ultimately his responsibility to ensure that evidence from private providers is received.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
In July 2012, the case was remanded to obtain private treatment records from a physician (Dr. G) and the Veteran's former employer (Delphi Packard Electric) that were apparently in the possession of Iron Mountain, Inc.  In April 2013, the case was remanded to again request those records from Iron Mountain.  In October 2013, the case was remanded to obtain records from Delphi directly, and to arrange for a new VA examination.  In May 2014, the case was remanded to notify the Veteran that Delphi had not responded to any requests for records and that he was ultimately responsible for submitting private records.  

The Veteran's STRs and pertinent postservice records have been secured.  VA examinations were conducted in June 2013 (pursuant to the July 2012 remand) and in January 2014 (pursuant to the October 2013 remand).  Pursuant to the July 2012 remand, the AOJ requested the releases needed to obtain records of treatment from Delphi and Dr. G.  In response, the Veteran provided releases for Iron Mountain (where he stated those records were stored) and for Delphi directly.  The AOJ requested records from Iron Mountain (pursuant to the April 2013 remand), with no response.  Multiple letters were requested records from Delphi;  there was no response.  

The Board finds that the AOJ has substantially complied with the instructions of the Board's prior remands.  The VA examinations, cumulatively, are adequate for rating purposes, as the reports reflect familiarity with the record and include rationale that cites to supporting factual data.  The AOJ also complied with the instructions to seek private evidence (to which requests there was no response).  Pursuant to the May 2014 remand, the Veteran was so notified, and advised that it is ultimately his responsibility to ensure records of private treatment are received.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He has had ample opportunity to respond and supplement the record, and has not done so.  It may be assumed that the records identified and sought either do not exist or do not support his claim.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the present claim.

The Veteran's STRs include multiple notations of upper respiratory infections (URIs), cold symptoms, and a July 1969 notation of a sinus headache.  In April 1970, there is a notation of exposure to "carbon dioxide," leading to an URI.  Subsequent STRs contain no mention of any complaints, treatment, or diagnoses pertaining to a sinus disability or an alleged etiology for such.  The Veteran's sinuses were normal on service separation examination.

Records of private treatment from Delphi note multiple notations of sinus problems, congestion, and headaches, as well as associated cold symptoms between 1985 and 1996.  None of the records shows a diagnosis of a chronic sinus disability.  A February 2002 private treatment record from Central Mississippi Health Services (CMHS) indicates the Veteran was evaluated for sinusitis, and that he displayed some swelling of turbinates.  A March 2007 record from CMHS lists a diagnosis of sinusitis.  A September 2009 VA treatment record notes the Veteran received a prescription of Zyrtec to treat sinusitis.  A November 2009 VA treatment record notes sinusitis.  An April 2010 VA treatment record notes a diagnosis of chronic sinusitis.  A subsequent June 2010 VA treatment record notes that CT scans showed normal sinuses.

At the April 2012 hearing, the Veteran testified that his sinus problems began in basic training, and that he went on sick call several times for head colds, swelling in his head, and other similar symptoms.  A subsequent April 2012 letter from a physician at CMHS indicated a diagnosis of chronic sinusitis, which the Veteran attributed to carbon monoxide exposure.  

On June 2013 VA examination, the examiner found no X-ray or clinical evidence of acute or chronic sinusitis or rhinitis, noting that a CT scan only showed minimal thickening on the inferior left maxillary sinus.  The examiner opined that this was not secondary to acute or chronic infection, allergies, or hazardous exposures, as it represented "thickening of the sinus mucosa around the molar tooth root penetrating the sinus floor."  The examiner also corrected the STRs noting "carbon dioxide" poisoning, as the correct diagnosis was carbon monoxide poisoning.  However, he noted that there were no findings of any disease process or injury that could be considered secondary to, caused by, a continuation of, or aggravation of carbon monoxide poisoning, or sinusitis or rhinitis problems.

On January 2014 VA examination, the diagnosis was chronic rhinitis (with both allergic and non-allergic components).  The examiner acknowledged that the prior (June 2013) examination report failed to address the multiple notations of chronic sinusitis in the record, and provided an addendum opinion.  The examiner explained that the prior examiner likely failed to mention the other diagnoses of sinusitis because they were mischaracterizing the Veteran's symptoms.  Specifically, the January 2014 examiner stated that the terms "sinus" and "sinusitis" are commonly misapplied, and the several notations using these terms carry little weight towards establishing that the Veteran has ever had any significant condition truly involving his sinuses.  In fact, the examiner notes that the documentation instead shows the Veteran frequently had head colds, URIs, and rhinitis, which as likely as not involved a degree of allergy (based on documented benefit from the use of antihistamines and cortisone nasal sprays).  The only clinical evidence truly indicative of the presence or absence of a sinus disorder consisted of the June 2010 CT scan and the June 2013 VA examination, both of which found none.  

Based on a thorough review of the record, and examination of the Veteran, the January 2014 examiner opined that the Veteran's nasal and "sinus" symptoms since April 1970 are not due to the episode of carbon monoxide poisoning in service.  He explained that the Veteran's presenting nasal symptoms and physical findings after carbon monoxide exposure were more likely the result of exposure to irritating fumes from generator exhaust rather than just the carbon monoxide component within it.  Once removed from such exposure, the nasal mucous membranes would expectedly have recovered without residual or permanent effect.  Furthermore, the examiner noted that he has no knowledge of any direct toxicity from carbon monoxide to the mucous membranes of nasal passageways and sinuses.  The examiner also opined that the Veteran's current allergic or non-allergic rhinitis (not sinusitis) was not otherwise related to service, citing to the lack of evidence for these conditions during service, except for one notation of "sinus headache" in July 1969, which was treated on an allergic basis with antihistamines.  

The threshold matter that must be addressed is whether the Veteran has a current diagnosis of a sinus disorder.  Here, there is conflicting evidence that must be weighed; although there is evidence of diagnoses and treatment of sinusitis in the record, the only medical opinions in the record directly addressing this question (those on June 2013 and January 2014 VA examination) agree that there is no clinical evidence of a sinus disorder.  The examiners cited to supporting CT imaging which found no sinus abnormality.  The January 2014 VA examiner's conclusion was also supported by detailed rationale that included an extensive review of the Veteran's entire medical history (documented in the record).  He indicated that, per his review of the record, the only other ENT specialist the Veteran appears to have encountered is the June 2013 examiner, and notes the only imaging studies in the record were in June 2010 and June 2013, both showing normal sinuses.  In contrast, the diagnoses of sinusitis in the record do not cite to supporting clinical data or imaging results.  In light of the above, and considering their expertise as ENT specialists, the Board finds that the opinions of the June 2013 and January 2014 VA examiners are entitled to greater probative weight on the issue of whether the Veteran has a chronic sinus disability.  Consequently, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of sinusitis, and absent evidence of a current sinus disability, there can be no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the preponderance of the evidence is against this claim; the benefit-of-the-doubt rule does not apply.  The appeal must be denied.


ORDER

The appeal seeking service connection for a sinus disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


